                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

Wayne Lee Brown-Bey,

          Plaintiff,

     v.                             Case No. 2:19-cv-4392

Jeffery Brown
CEO of Ally,

          Defendant.

                         OPINION AND ORDER
     This is a pro se action filed by plaintiff Wayne Lee Brown-Bey
against Jeffery Brown, CEO of Ally Auto.     In an affidavit attached
to his complaint filed on October 2, 2019, plaintiff alleged that
in May of 2019, he signed a promissory note with a loan officer at
the Dave Gill automobile dealership, and signed a promissory note
to pay Ally Auto approximately twenty-four thousand dollars as part
of a loan to purchase a 2017 Equinox.      Plaintiff further alleged
that the United States is a foreign bankrupt corporation and that
it is against public policy to demand debt notes or instruments.
Plaintiff claimed that defendant Brown and his agents terrorized
him and threatened to steal his property if he did not pay them “a
certain amount of dollars.” Plaintiff informed them that only gold
and silver had intrinsic value, not private commercial paper.
Plaintiff claimed that Brown and his agents engaged in fraud and
theft by stating that they gave him a loan and he owed them a debt,
and that when plaintiff sent them his proclamation of his Moorish
American nationality, they did not verify the debt.        Plaintiff
seeks a declaration that the debt is discharged, and an injunction
prohibiting defendant from stealing his automobile. Doc. 1, pp. 5-
6.
       On October 28, 2019, defendant filed a motion to dismiss the
complaint pursuant to Fed. R. Civ. P. 8(a), 9(b) and 12(b)(6).
Plaintiff did not file a timely response to this motion. Instead,
plaintiff submitted a document stating: that he is the rightful
heir and beneficiary of his Moorish/Moroccan estate; that he is
claiming ownership of all certificates signed by him; that when
defendant and Ally did not rebut his affidavit, they accepted
positions as trustees over his estate, and that they breached their
duties as trustees by filing an action against him in the Franklin
County Common Pleas Court; that defendant Brown should forfeit all
his property for violating plaintiff’s rights; and that plaintiff
is demanding “100,000 notes to repair my domicile, for damages.”
Doc. 7, pp. 1-2.
       Defendant has moved to dismiss the complaint pursuant to Fed.
R. Civ. P. 12(b)(6) for failure to state a claim for which relief
may be granted.       In ruling on a motion to dismiss under Rule
12(b)(6), the court must construe the complaint in a light most
favorable to the plaintiff, accept all well-pleaded allegations in
the complaint as true, and determine whether plaintiff undoubtedly
can prove no set of facts in support of those allegations that
would entitle him to relief.      Erickson v. Pardus, 551 U.S. 89, 94
(2007); Bishop v. Lucent Technologies, Inc., 520 F.3d 516, 519 (6th
Cir. 2008)       To survive a motion to dismiss, the “complaint must
contain either direct or inferential allegations with respect to
all material elements necessary to sustain a recovery under some
viable legal theory.”      Mezibov v. Allen, 411 F.3d 712, 716 (6th
Cir.    2005).       Conclusory   allegations   or   legal   conclusions
masquerading as factual allegations will not suffice.         Id.


                                    2
     While   the   complaint   need       not    contain   detailed   factual
allegations, the “[f]actual allegations must be enough to raise the
claimed right to relief above the speculative level,” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007), and must create a
reasonable expectation that discovery will reveal evidence to
support the claim. Campbell v. PMI Food Equipment Group, Inc., 509
F.3d 776, 780 (6th Cir. 2007).            A complaint must contain facts
sufficient to “state a claim to relief that is plausible on its
face.”   Twombly, 550 U.S. at 570.        Although the filings of a pro se
litigant are construed liberally, a pro se party will not be
relieved of the responsibility to comply with basic rules of court.
McNeil v. United States, 508 U.S. 106, 113 (1993).
     Defendant Brown argues that the complaint fails to state a
claim for which relief may be granted, and that dismissal is
warranted under Rule 12(b)(6).            This court agrees.      Plaintiff
alleges that because he is of “Moorish American Nationality” and
the United States is an insolvent foreign bankruptcy corporation,
he is not required to repay his car loan.             Plaintiff identifies
defendant Brown as the chief executive officer of a company he
refers to as “Ally Auto,” but makes only conclusory allegations
regarding defendant Brown’s actions.            The complaint also fails to
make a “short and plain statement of the claim showing that the
pleader is entitled to relief” as required under Rule 8(a)(2).
Where the facts pleaded do not permit the court to infer more than
the mere possibility of misconduct, the complaint has not shown
that the pleader is entitled to relief as required under Rule
8(a)(2).   Twombly, 550 U.S. at 570.
     Defendant further argues that plaintiff has failed to plead


                                      3
fraud   with   particularity    as   required   under   Rule   9(b).   The
complaint does not include the minimum requirements for pleading a
potential fraud claim.         See Kuvedian, LLC v. Cognizant Tech.
Solutions, 547 F.3d 564, 570 (6th Cir. 2008).
     The defendant’s motion to dismiss (Doc. 6) is well taken, and
it is hereby granted. The complaint is dismissed pursuant to Rules
8(a)(2) and 12(b)(6) for failure to state a claim for which relief
may be granted, and pursuant to Rule 9(b) for failure to plead
fraud with particularity.


Date: March 31, 2020                  s/James L. Graham
                               James L. Graham
                               United States District Judge




                                     4
